Citation Nr: 1129064	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, diagnosed as gastritis and gastroesophageal reflux disease (GERD), to include as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from August 1952 to August 1956.  

This matter comes before the Board of Veterans Appeals (Board) from a decision of September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in April 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted a statement from a private physician along with a waiver of RO jurisdiction.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed gastrointestinal disability is etiologically related to the medications used to manage his service-connected back disability.  


CONCLUSION OF LAW

A gastrointestinal disability, diagnosed as gastritis and gastroesophageal reflux disease (GERD), is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed gastrointestinal disability is proximately due to, the result of, or caused by medications used to manage his service-connected back disability.  In the alternative, the Veteran alleges aggravation as a result of the same.

The Board acknowledges that in cases where, as here, the Veteran's service treatment records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the Veteran's missing records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

Preliminarily, correspondence from the National Personnel Records Center (NPRC) dated February 2001 indicated that the Veteran's records were "fire-related."  Some of the Veteran's service treatment records (STRs), however, are associated with the claims file, but these records are negative for the diagnosis of or treatment for a gastrointestinal disability, to include gastritis or GERD.  

The Veteran was awarded service connection for a back disability by way of a rating decision dated September 2005.  The effective date for this award was November 20, 2000.  See September 2005 rating decision.  Records associated with the claims file also reflect that the Veteran was prescribed several kinds of prescription pain medication to help manage the symptoms related to this service-connected disability, including non-steroidal anti-inflammatories (NSAIDs).

In January 2008, the Veteran presented to a VA medical facility for several problems.  The Veteran was diagnosed as having asymptomatic GERD at that time.  

The Veteran also underwent an esophagogastroduodenoscopy (EGD) in July 2008.  At that time, the Veteran expressed the opinion that the use of Flexeril caused his GERD.  The private examiner encouraged the Veteran to discontinue Naproxen and to think about discontinuing Flexeril.

A follow-up VA treatment note dated December 2008 indicated that a recent gastroscopy showed evidence of GERD and some inflammation, but no ulcer.  It was also noted that the Veteran obtained some relief from his GERD symptoms with Omeprazole (which was prescribed privately).

Also associated with the claims file is a statement from R. Huber, ARNP, dated April 2009.  The author of the statement indicated that he had treated the Veteran for several years and that the Veteran experienced GERD, among other conditions.  The author also indicated that the Veteran's GERD was aggravated by his continued use of NSAIDs, including Naprosyn, Aleve, and Piroxicam.  The author requested that the Veteran's medications be changed to something that did not "aggravate" the Veteran's GERD.  

The Veteran was afforded a VA Compensation and Pension (C&P) stomach examination in June 2009.  A careful review of the examination report revealed that the Veteran was not present for the examination; rather, the examiner provided an opinion based only on a review of the Veteran's claims file.  In particular, the examiner stated that the Veteran's GERD was not caused by medications he took for his spine, especially Naprosyn and Flexeril.  According to the examiner, the Veteran's GERD symptoms could be transiently worsened by taking Naprosyn, but there was no permanent impairment from taking these medications.  The examiner further indicated that once the medications were stopped, there was no worsening of the GERD.  Therefore, the examiner concluded that there was no evidence for any cause of relationship from the medications causing his GERD and no evidence of any permanent progression or worsening of his GERD due to the medications as the associated symptoms would go away once he stopped taking the Naprosyn.

The Veteran was afforded another private EGD in August 2009.  The results were interpreted to show evidence of chronic gastritis of the antrum and fundus.  The Veteran was advised to continue taking Omeprazole twice daily and to increase his intake of Zantac.  Consideration was also given to endoscopic therapy for GERD and/or baclofen therapy.

The Veteran submitted an Internet article in support of his claim from the Mayo Clinic's website.  The article indicated that regular use of NSAIDs can cause gastritis and that regularly using these drugs or taking too much of them may reduce a key substance that helps preserve the protective lining of the stomach.  

The Veteran also testified in support of his claim in April 2011.  Specifically, the Veteran expressed the opinion that his currently diagnosed GERD was caused by medications he used over the years to manage his service-connected back disability, to include aspirin and ibuprofen.  The Veteran further testified that his doctor told him that these medications caused his GERD.  The record was held open for a period of 60 days to afford the Veteran the opportunity to obtain evidence in support of his claim.  

Thereafter, M. Maxwell, M.D., provided a statement in support of the Veteran's claim dated April 2011.  According to Dr. Maxwell, he treated the Veteran for more than five years and noted that the Veteran took arthritis medication for his back.  Dr. Maxwell further indicated that this medication "more likely than not" causes GERD/acid reflux.  Dr. Maxwell also noted that the Veteran treated his GERD/acid reflux with Omeprazole.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for a gastrointestinal disability, diagnosed as gastritis and GERD, to include as secondary to a service-connected back disability, is warranted because the evidence is in equipoise.  

In this regard, the Board observes that there is competing evidence of record concerning the relationship between the Veteran's currently diagnosed gastrointestinal disability, to include gastritis and GERD.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

On one hand, the June 2009 VA C&P examiner found no relationship between the Veteran's GERD and the medications he used to manage his service-connected back disability.  The examiner reached this conclusion based on a review of the claims file and provided a rationale to support it.  On the other hand, a private examiner in April 2009 found that the Veteran's use of NSAIDs aggravated his GERD, while the April 2011 opinion concluded that the medications used to manage his service-connected back disability "more likely than not" caused GERD/acid reflux.  The private examiners reached these conclusions based on physical examinations of the Veteran and familiarity with the Veteran's medical history.  The April 2009 private opinion does not support a finding that the Veteran's GERD was permanently aggravated by medications to treat the service-connected spine disability as it indicated that his medications should be changed to something that does not aggravate his GERD.  However, the Veteran submitted evidence showing that NSAIDs can cause gastritis and a private physician has opined that in this particular case, GERD was caused by the medications used to treat his service-connected spine disorder.  

The Board notes that the Veteran has been diagnosed as having gastritis in addition to GERD.  As the symptoms attributable to gastritis have not been clearly disassociated from his GERD, the Board considered all gastrointestinal symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Accordingly, service connection for a gastrointestinal disability, diagnosed as gastritis and GERD, to include as secondary to a service-connected back disability, is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for a gastrointestinal disability, diagnosed as gastritis and GERD, to include as secondary to a service-connected back disability, is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


